
	

114 SRES 420 ATS: Congratulating the 2016 national champion Augustana Vikings for their win in the 2016 National Collegiate Athletic Association Division II Men’s Basketball Tournament.
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 420
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2016
			Mr. Rounds (for himself and Mr. Thune) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the 2016 national champion Augustana Vikings for their win in the 2016 National
			 Collegiate Athletic Association Division II Men’s Basketball Tournament.
	
	
 Whereas, on March 26, 2016, the Augustana University Vikings defeated the Lincoln Memorial University Railsplitters 90 to 81 in the championship game of the National Collegiate Athletic Association Division II Men’s Basketball Tournament in Frisco, Texas;
 Whereas this is the first national title for the Augustana Vikings basketball program and the third national title overall for the school;
 Whereas Augustana senior student athletes Daniel Jansen and Casey Schilling have been named 2 of 13 finalists for the Bevo Francis Award, which honors the player who had the best overall season within Small College Basketball;
 Whereas the Augustana coach, Tom Billeter, was named Coach of the Year by the National Association of Basketball Coaches;
 Whereas, during the 2015–2016 season, the Augustana Vikings finished with a record of 34–2; and Whereas the presence of 3 seniors and 4 juniors on the roster of the Augustana Vikings represents the commitment of those students to the university and the work of Augustana University to enshrine the ideal of the student athlete into the ethos of the university: Now, therefore, be it
		
	
 That the Senate— (1)congratulates and honors the Augustana University men’s basketball team and its loyal fans on the performance of the team in the 2016 National Collegiate Athletic Association Division II Men’s Basketball Tournament; and
 (2)recognizes and commends the hard work, dedication, determination, and commitment to excellence of the players, parents, families, coaches, and managers of the team.
			
